Citation Nr: 0610683	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  03-35 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a rectal abscess.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant, E.W.


ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel
INTRODUCTION


The veteran had active military service from January 1970 to 
February 1972.  The veteran served in Vietnam.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 2002 RO decision which denied the 
veteran's claim for service connection for a rectal abscess.  
In January 2006, the veteran testified before the undersigned 
Acting Veterans Law Judge.  

Service connection for residuals of a rectal fissure is not 
presently before the Board as it has not been developed for 
appellate review.  The RO should contact the veteran and 
clarify whether he desires service connection for residuals 
of a rectal fissure.  If so, this matter should be 
appropriately developed. 


FINDINGS OF FACT

1.  The veteran was seen for rectal bleeding during service; 
his current rectal abscess is not related to any inservice 
bleeding or any rectal fissures.  

2.  The veteran's rectal abscess is not related to herbicide 
exposure during service.  


CONCLUSION OF LAW

A rectal abscess was not incurred in or aggravated by active 
service and may not be presumed to have been incurred in 
service, including due to exposure to Agent Orange.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(a), (e) (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA was enacted on November 9, 2000.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  This law 
emphasized VA's obligation to notify claimants what 
information or evidence is needed in order to substantiate a 
claim, and it affirmed VA's duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
August 2001, VA issued regulations to implement the VCAA.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  In this instance, the RO did provide the veteran 
with a letter which met the notification requirement of the 
VCAA in a letter dated April 2002.  

The requirements with respect to the content of the VCAA 
notice were met in this case.  VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

In this case, the RO informed the veteran in the April 2002 
VCAA letter about the information and evidence that is 
necessary to substantiate the claim for service connection in 
this case.  Specifically, the letter stated that to support 
the claim for service-connected compensation benefits, the 
evidence must show the following three things: "You had an 
injury in military service or a disease that began in or was 
made worse during military service, or that there was an 
event in service which caused an injury or disease.  You have 
a current physical or mental disability."

Although the letter did not state that there had to be a 
relationship between the veteran's current disability and an 
injury, disease, or event in military service, this 
information was provided to the veteran in his September 2003 
statement of the case.  Furthermore, a letter sent in 
November 2001 informed the veteran that if he was claiming 
his disability was related to exposure to Agent Orange, he 
had to submit medical evidence that related the claimed 
disability to Agent Orange exposure in service.  

In addition, in the April 2002 letter, the RO informed the 
veteran in the letter about the information and evidence that 
VA would seek to provide including obtaining medical records 
kept by VA and any other federal government agency, and 
requesting private treatment records if the veteran completed 
a release form.  

The RO also informed the veteran about the information and 
evidence he was expected to provide.  Specifically, the RO 
told the veteran that he should submit enough information 
about his records so that it could request them from the 
person or agency that had them.  

Although the VCAA notice letter that was provided to the 
veteran did not specifically contain the "fourth element," 
the Board finds that the veteran was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In this regard, the RO has informed the veteran in 
the rating decision, statement of the case (SOC), and SSOCs 
of the reasons for the denial of his claim and, in so doing, 
informed him of the evidence that was needed to substantiate 
his claim.
 
All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.

In addition, the duty to assist the veteran also has been 
satisfied in this case.  All available service medical 
records as well as VA and private medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claim.  As noted in the Introduction to this 
decision, the veteran also was afforded the opportunity to 
provide additional testimony at hearings before the RO and 
the Board.  VA has also assisted the veteran and his 
representative throughout the course of this appeal by 
providing them with SOCs and SSOCs which informed them of the 
laws and regulations relevant to the veteran's claims.  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the appellant in this case.

Background

The veteran's service medical records (1970-1972) are 
negative for complaints, treatment or diagnoses of rectal 
problems.  At the veteran's separation examination in 
February 1972, his anus and rectum were evaluated as normal.  

Private treatment records from Dr. J.P. were submitted from 
1971 to 1980.  In July 1971 (while the veteran was still in 
service), the veteran complained of bleeding with bowel 
movements.  No diagnosis was provided, and treatment included 
suppositories.  In October 1975 (after service), the veteran 
reported rectal burning with bowel movements.  He had a 
fissure at that time.  He was also seen in 1976 and 1980.  

Private treatment records show that the veteran underwent a 
fistulectomy in 1980, and that he continued to be treated for 
rectal problems thereafter.  

In March 1999, the veteran underwent an operation at the 
Southwest Mississippi Regional Medical Center.  Postoperative 
diagnosis was deep perirectal abscess with no evidence of 
communication with the anal canal.  

In October 1999, the veteran underwent a fistulectomy for a 
recurrent posterior fistula.  

At the veteran's hearing before the RO in April 2003, he 
testified that he was seen by Dr. J.P. in McComb, Mississippi 
during his time in service for treatment for his rectal 
abscess.  He stated that he put up with the problem as long 
as he could until he had to have surgery in 1980.  

The veteran underwent a VA examination in May 2003.  The 
examiner noted that the veteran had had an occasion of a 
rectal bleed in service in 1971 while he was on furlough.  On 
objective examination, it was noted that there was no 
evidence of a fissure.  The examiner's impressions were a 
history of anal fissure; history of perirectal abscess; and, 
fecal incontinence with decreased rectal tone secondary to 
surgery for a perirectal abscess in 1999.  

The examiner stated that he discussed the veteran's case with 
the head of surgery at the VA.  The head of surgery stated 
that the initial rectal bleed and the subsequent diagnosis of 
a fissure in 1975 with resultant surgery in 1980 could as 
likely as not be related.  He stated that the subsequent 
development of a perirectal abscess and its surgical removal 
with resultant fecal incontinence were not as closely 
associated with a prior history of rectal fissure.  He stated 
that a perirectal abscess was associated with perirectal 
glandular disease and was etiologically unrelated to fissure 
disease, which was a tearing of the mucosa of the rectal 
area.  Therefore, the examiner stated that it was less likely 
than not that the veteran's rectal abscess and subsequent 
surgery with fecal incontinence were related to the initial 
bleed documented in 1971.  

The veteran testified before the undersigned Acting Veterans 
Law Judge in January 2006.  He stated that Dr. P. diagnosed 
anal fissures in 1971.  He stated that he had had the same 
symptoms for his condition since leaving service.  

The veteran submitted additional private medical records at 
his travel board hearing in January 2006.  He waived RO 
consideration of these records.  In a December 2005 letter, 
Dr. R.M. stated that the veteran continued to have problems 
with rectal bleeding.  A report from a colonoscopy provided 
an impression of small internal hemorrhoids, with a likely 
etiology of hematochezia, and a diminutive polyp.  

Relevant laws and regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. §§ 3.307(a)(6), 3.313 (2004).  
Inasmuch as the veteran served in the Republic of Vietnam 
during the aforementioned time period, it is presumed that he 
was exposed to Agent Orange during his active military 
service.  

With regard to disabilities a veteran attributes to exposure 
to Agent Orange, the law provides that for veterans who 
served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending May 7, 1975, 
service connection may be presumed for certain diseases 
enumerated by statute and regulations that become manifest 
within a particular period, if any such period is 
prescribed.  The specified diseases are:  chloracne, 
Hodgkin's disease, non-Hodgkin's lymphoma, chronic 
lymphocytic leukemia, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, soft tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma), multiple myeloma, respiratory cancers 
(cancers of the lung, bronchus, trachea, or larynx), and 
diabetes mellitus (Type 2).  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.309(e).  Also, VA has published a list of conditions for 
which a presumption of service connection based on exposure 
Agent Orange during the Vietnam War is not warranted, and 
that list specifically includes any other condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See 67 
Fed.Reg. 42600-42608 (June 24, 2002).  

In claims for VA benefits, when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the VA shall give 
the benefit of the doubt to the claimant.  38 U.S.C. § 
5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990) (when a claimant seeks VA benefits, and 
the evidence is in relative equipoise, the law dictates that 
he or she shall prevail).

Analysis

Although the veteran served in Vietnam during the Vietnam 
era, the disability for which the veteran seeks service 
connection, i.e., a rectal abscess, is not on the list of 
diseases for which service connection can be presumed if 
there was exposure to Agent Orange.  38 C.F.R. § 3.309(e).  
Furthermore, VA has published a list of conditions for which 
a presumption of service connection based on exposure Agent 
Orange during the Vietnam War is not warranted, and that list 
specifically includes any other condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See 67 Fed.Reg. 42600-42608 
(June 24, 2002).  Accordingly, the veteran's claimed rectal 
abscess is specifically precluded from being granted service 
connection on a presumptive basis, and the presumptive 
provisions of 38 C.F.R. § 3.307(a)(6)(iii) are inapplicable.  
Thus, the Board concludes that presumptive service connection 
for a rectal abscess due to exposure to Agent Orange is not 
warranted.  38 C.F.R. § 3.307, 3.309(e).  

In light of Combee v Brown, 34 F.3rd. 1039,1042 (Fed. Cir. 
1994), the Board has not only considered whether the veteran 
has a disability listed in 38 C.F.R. § 3.309(e), but will 
also consider if the veteran's rectal abscess is the result 
of active service under 38 U.S.C.A. § 1110 and 38 C.F.R. § 
3.303.  The fact that the veteran's disorder does not meet 
the requirements of 38 C.F.R. § 3.309(e) does not preclude 
the Board from establishing service connection with proof of 
direct causation.  In fact, the veteran has consistently 
argued his claim on a direct basis more so than on a 
presumptive basis.  

Private medical records contemporaneous with the veteran's 
active duty show treatment for rectal bleeding.  Current 
medical evidence shows that the veteran receives continued 
treatment for rectal problems.  Specifically, a May 2003 VA 
examination report reflects the opinion that the veteran had 
a history of a perirectal abscess, and had fecal incontinence 
with decreased rectal tone secondary to surgery for a 
perirectal abscess in 1999. 

The question that must be answered is whether any current 
rectal abscess or residuals of such (to include fecal 
incontinence with decreased rectal tone) are related to 
service.  In a May 2003 VA examination report, a physician 
opined the perirectal abscess was less likely than not 
related to the initial bleed documented in 1971, during 
service.  It was reasoned that the perirectal abscess was 
associated with perirectal glandular disease and was 
etiologically unrelated to fissure disease, defined as a 
tearing of the mucosa of the rectal area.  There is no 
competent evidence on file linking any current rectal abscess 
or residuals of such to a disease or injury in service.  
There is no evidence linking perirectal glandular disease to 
service.  In addition, no examiner has related the veteran's 
rectal abscess to Agent Orange exposure.  Therefore, service 
connection for a rectal abscess may not be granted on a 
direct basis.  

It is acknowledged that the May 2003 VA examiner indicated 
that the veteran's initial rectal bleed and subsequent 
fissure could be related.  (As noted in the Introduction, the 
matter of service connection for residuals of a rectal 
fissure is referred to the RO and is not being decided by the 
Board in this decision.)  

With regard to the appellant's own contention that his rectal 
abscess is the result of rectal bleeding in service, the 
Court has made it clear that a layperson is not competent to 
provide evidence in matters requiring medical expertise.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495-5 (1992).  The 
appellant is a layperson, and lacks the medical expertise for 
his opinion in this matter to be competent medical evidence.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a rectal abscess, to include as secondary to 
Agent Orange; hence, the doctrine of reasonable doubt is not 
applicable.  See Gilbert, supra.  Accordingly, the claim must 
be denied.  


ORDER

Entitlement to service connection for a rectal abscess is 
denied. 



______________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


